Citation Nr: 0730768	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  00-24 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine with radiculopathy

(The issues of whether an August 1976 decision of the Board 
of Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error, and whether a March 
1985 decision of the Board of Veterans' Appeals should be 
revised or reversed on the grounds of clear and unmistakable 
error, will be the subject of a separate Board of Veterans' 
Appeals decision.)


REPRESENTATION

Veteran represented by:	Michael B. Roberts, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2002, the Board determined that new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine with radiculopathy, and the Board undertook additional 
development pursuant to 38 C.F.R. § 19.9 (2002).  The veteran 
filed a notice of appeal with the Board's September 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), but the Court dismissed the appeal in April 
2003 for lack of jurisdiction.  The provision of 38 C.F.R. 
§ 19.9 was held to be invalid, per Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  Thus, the Board remanded the issue to the RO in 
August 2004, in compliance with due process requirements.  


REMAND

The entirety of the veteran's service medical records are 
unavailable for review, as it was indicated that they may 
have been destroyed in the 1973 fire.  The evidence of record 
does contain an accident report, DA Form 285, completed in 
August 1953.  The report reflects that the veteran was 
participating in Battalion Test at Grafenwohr Training Area, 
and he was injured while camouflaging his vehicle.  He 
climbed a tree to secure the camouflage net to a limb, 
breaking the outline of his vehicle.  He slipped and fell 
approximately five feet to the ground, wrenching his back.  
Also on file is an examination performed for separation 
purposes in December 1953, which reflects that his 'spine, 
other musculoskeletal' was clinically evaluated as normal.  
The examination report does not contain any complaints or 
diagnoses related to the cervical spine.

The veteran and his representative claim that the veteran 
underwent a Selective Service Board medical examination in 
1957, and claims that he was precluded from reenlistment in 
the Army or Reserve duty to his claimed cervical and lumbar 
spine disabilities.  The veteran's representative has argued 
that VA has met the duty to assist the veteran by directing a 
search for that record and any other available service 
medical records.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center and request 
another search for any available service 
medical records.  The RO should also 
expressly request a search for any 1957 
report of medical examination conducted 
for Selective Service purposes.  

2.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

